  1 DAVID B. GOLUBCHIK (SBN 185520)
      KRIKOR J. MESHEFEJIAN (SBN 255030)
  2 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  3 Los Angeles, California 90067
  4 Telephone: (310) 229-1234
    Facsimile: (310) 229-1244
  5 Email: dbg@lnbyb.com; kjm@lnbyb.com
  6 Attorneys for Urban Leaf Co. dba The Produce Company
  7
  8                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF CALIFORNIA
  9                          SAN FRANCISCO DIVISION

 10 In re:                                              Case No. 19-30232
 11                                                     Chapter 11
      MUNCHERY, INC.,
 12
                  Debtor and Debtor-in-Possession.      DECLARATION OF SOO MING YEE IN
 13                                                     SUPPORT OF OPPOSITION BY URBAN
                                                        LEAF CO. DBA THE PRODUCE
 14                                                     COMPANY TO SECOND AMENDED
                                                        STIPULATION REGARDING USE OF
 15                                                     CASH COLLATERAL, PROVISION OF
 16                                                     ADEQUATE PROTECTION AND
                                                        DEBTOR IN POSSESSION FINANCING
 17
                                                        Hearing:
 18                                                     Date: April 4, 2019
                                                        Time: 10:00 a.m.
 19                                                     Place: Courtroom 19
 20                                                            U.S. Bankruptcy Court
                                                               450 Golden Gate Ave., 16th Fl.
 21                                                            San Francisco, CA
                                                        Judge: Hon. Hannah L. Blumenstiel
 22
 23          I, Soo Ming Yee, declare as follows:

 24          1.      I am the Chief Financial Officer of Urban Leaf Co. dba The Produce Company

 25 (“Produce Co”). I make this Declaration in support of Produce Co’s Opposition to the Second
 26 Amended Stipulation Regarding Use Of Cash Collateral, Provision Of Adequate Protection
 27 And Debtor In Possession Financing (the “Stipulation”) and the motion (“Cash Collateral/DIP
 28 Financing Motion”) filed by Munchery, Inc. (the “Debtor”) for approval of the Stipulation.



Case: 19-30232       Doc# 99    Filed: 03/29/19      Entered:
                                                       1      03/29/19 16:16:07   Page 1 of 3
  1          2.     I am personally familiar with all matters that are the subject of this declaration

  2 and the facts set forth in this declaration are within my personal knowledge. If called upon as a
  3 witness, I would and could competently testify to all facts stated in this Declaration.
  4          3.     In my capacity as Chief Financial Officer, I monitor Produce Co’s sales of

  5 vegetables and fruit, and I supervise the collection of accounts receivables for such sales. I
  6 have monitored Produce Co’s sales to the Debtor, and I have supervised the collection of
  7 Produce Co’s collection of accounts receivable from the Debtor. I have custody and control of
  8 Produce Co’s sales and accounts receivable records as they relate to the Debtor and I am
  9 thoroughly familiar with the manner in which those records are prepared and maintained. The
 10 sales and accounts receivable records of Produce Co such as invoices and billing statements,
 11 are prepared under my direction and supervision by Produce Co employees.
 12          4.     Produce Co processes, packages, and sells fresh vegetables and fruit. Produce

 13 Co has sold fresh vegetables and fruit to the Debtor. During the period from September 20,
 14 2018 through and including January 7, 2019, Produce Co sold and delivered, and the Debtor
 15 received but did not pay for, $57,650.45 worth of vegetables and fruit.
 16          5.     Produce Co is a licensee under the Perishable Agricultural Commodities Act

 17 and properly preserved its rights as a beneficiary of the statutory trust created under 7 U.S.C. §
 18 499e(c) by placing the statutorily required language on its invoices pursuant to 7 U.S.C.
 19 §499e(c)(4). I obtained a copy of the USDA’s online confirmation of the status of Produce
 20 Co’s PACA license information, which is attached as Exhibit 1 to this Declaration. Copies of
 21 Produce Co’s invoices containing the required trust notice are attached as Exhibit 2 to this
 22 Declaration.
 23 ///
 24 ///
 25 ///
 26 ///
 27
 28



Case: 19-30232      Doc# 99     Filed: 03/29/19     Entered:
                                                      2      03/29/19 16:16:07       Page 2 of 3
Case: 19-30232   Doc# 99   Filed: 03/29/19   Entered: 03/29/19 16:16:07   Page 3 of 3
